Exhibit 10.6

RECOURSE LIABILITIES GUARANTY

[property address]

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, the
undersigned, STRATEGIC STORAGE TRUST, INC., a Maryland corporation (whether one
or more, hereinafter together called “Guarantor” in the singular) absolutely
guarantees and agrees to pay to THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
(hereinafter called “Lender”) at the address designated in the Instrument (as
hereinafter defined) for payment thereof or as such address may be changed as
provided in the Instrument, all limited and full recourse indebtedness of
[property owning LLC], a limited liability company organized under the laws of
the State of Delaware (hereinafter called “Borrower”), under Paragraphs 8 and 9
of that certain Promissory Note [property address] in the original principal
amount of                      made by Borrower payable to the order of Lender
and dated August 25, 2010, and all modifications, renewals and extensions of and
substitutions for said Promissory Note (said Promissory Note and all
modifications, renewals and extensions thereof and all substitutions therefor
hereinafter called the “Note”), together with all interest, attorneys’ fees and
collection costs provided for in Paragraphs 8 and 9 of the Note (all such
indebtedness is hereinafter called the “Recourse Liabilities”), which Note is
secured by that certain Deed of Trust and Security Agreement (First Priority -
[property address]) dated of even date herewith from Borrower to
                    , as trustee, and for the benefit of Lender (hereinafter
called the “Instrument”). Guarantor further agrees to pay any and all costs,
reasonable attorneys’ fees and expenses incurred or expended by Lender in
collecting any of the Recourse Liabilities or in enforcing any right granted
hereunder. The term “Obligations” as used herein shall have the same meaning as
such term is defined in the Instrument.

1. Except as otherwise limited as provided herein, in the event Borrower fails
to pay the Recourse Liabilities, Guarantor shall immediately upon written demand
of Lender promptly and with due diligence pay for the benefit of Lender all of
the Recourse Liabilities.

2. Guarantor expressly waives presentment for payment, demand, notice of demand
and of dishonor and non-payment of the Recourse Liabilities, notice of intention
to accelerate the maturity of the Recourse Liabilities or any part thereof,
notice of disposition of collateral, notice of acceleration of the maturity of
the Recourse Liabilities or any part thereof, protest and notice of protest,
diligence in collecting, and the bringing of suit against any other party.
Lender shall be under no obligation to notify Guarantor of its acceptance hereof
or of any advances made or credit extended on the faith hereof or the failure of
Borrower to pay any of the Recourse Liabilities as they mature or any default in
the performance of any of the Obligations under the Instrument, or to use
diligence in preserving the liability of any person on the Recourse Liabilities
or the Obligations or in bringing suit to enforce collection of the Recourse
Liabilities or performance of the Obligations. Guarantor waives all defenses
given to sureties or guarantors at law or in equity other than the actual
payment of the Recourse Liabilities and all defenses based upon questions as to
the validity, legality or enforceability of the Recourse Liabilities and/or the
Obligations and agrees that Guarantor shall be primarily liable hereunder.

3. Lender, without authorization from or notice to Guarantor and without
impairing, modifying, changing, releasing, limiting or affecting the liability
of Guarantor hereunder, may from time to time at its discretion and with or
without valuable consideration, alter, compromise, accelerate, renew, extend or
change the time or manner for the payment of any or all of the Recourse
Liabilities, increase or reduce the rate of interest thereon, take and surrender
security, exchange security by way of substitution, or in any way it deems
necessary take, accept, withdraw, subordinate, alter, amend, modify or eliminate
security, add or release or discharge endorsers, guarantors or other obligors,
make changes of any sort whatever in the terms of payment of the Recourse
Liabilities, in the Obligations or in the manner of doing business with
Borrower, or settle or compromise with Borrower or any other person or persons
liable on the Recourse Liabilities or the Obligations on such terms as it may
see fit, and may apply all moneys received from Borrower or others, or from any
security held (whether held under a security instrument or not), in such manner
upon the Recourse Liabilities (whether then due or not) as it may determine to
be in its best interest, without in any way being required to marshal securities
or assets or to apply all or any part of such moneys upon any particular part of
the Recourse Liabilities. It is specifically agreed that Lender is not required
to retain, hold, protect, exercise due care with respect thereto, perfect
security interests in or otherwise assure or safeguard any security for the
Recourse Liabilities or the Obligations; no failure by Lender to do any of the
foregoing and no exercise or non-exercise by Lender of any other right or remedy
of Lender shall in any way affect any of

 

1



--------------------------------------------------------------------------------

Guarantor’s obligations hereunder or any security furnished by Guarantor or give
Guarantor any recourse against Lender.

4. The liability of Guarantor hereunder shall not be modified, changed,
released, limited or impaired in any manner whatsoever on account of any or all
of the following: (a) the incapacity, death, disability, dissolution or
termination of Guarantor, Borrower, Lender or any other person or entity;
(b) the failure by Lender to file or enforce a claim against the estate (either
in administration, bankruptcy or other proceeding) of Borrower or any other
person or entity; (c) recovery from Borrower or any other person or entity
becomes barred by any statute of limitations or is otherwise prevented; (d) any
defenses, set-offs or counterclaims which may be available to Borrower or any
other person or entity (other than the actual payment of the Obligations);
(e) any transfer or transfers of any of the property covered by the Instrument
or any other instrument securing the payment of the Note; (f) any modifications,
extensions, amendments, consents, releases or waivers with respect to the Note,
the Instrument, any other instrument now or hereafter securing the payment of
the Note, or this Guaranty; (g) any failure of Lender to give any notice to
Guarantor of any default under the Note, the Instrument, any other instrument
securing the payment of the Note, or this Guaranty; (h) Guarantor is or becomes
liable for any indebtedness owing by Borrower to Lender other than under this
Guaranty; or (i) any impairment, modification, change, release or limitation of
the liability of, or stay of actions or lien enforcement proceedings against,
Borrower, its property, or its estate in bankruptcy resulting from the operation
of any present or future provision of the Federal Bankruptcy Code or any other
present or future federal or state insolvency, bankruptcy or similar law (all of
the foregoing hereinafter collectively called “applicable Bankruptcy Law”) or
from the decision of any court.

5. Lender shall not be required to pursue any other remedies before invoking the
benefits of the guaranties contained herein, and specifically it shall not be
required to make demand upon or institute suit or otherwise pursue or exhaust
its remedies against Borrower or any surety other than Guarantor or to proceed
against any security now or hereafter existing for the payment of any of the
Recourse Liabilities. Lender may maintain an action on this Guaranty without
joining Borrower therein and without bringing a separate action against
Borrower.

6. If for any reason whatsoever (including but not limited to ultra vires, lack
of authority, illegality, force majeure, act of God or impossibility) the
Recourse Liabilities or the Obligations cannot be enforced against Borrower,
such unenforceability shall in no manner affect the liability of Guarantor
hereunder and Guarantor shall be liable hereunder notwithstanding that Borrower
may not be liable for such Recourse Liabilities or such Obligations and to the
same extent as Guarantor would have been liable if such Recourse Liabilities or
Obligations had been enforceable against Borrower.

7. Guarantor absolutely and unconditionally covenants and agrees that in the
event that Borrower does not or is unable to pay the Recourse Liabilities for
any reason, including, without limitation, liquidation, dissolution,
receivership, conservatorship, insolvency, bankruptcy, assignment for the
benefit of creditors, sale of all or substantially all assets, reorganization,
arrangement, composition, or readjustment of, or other similar proceedings
affecting the status, composition, identity, existence, assets or obligations of
Borrower, or the disaffirmance or termination of any of the Recourse Liabilities
or Obligations in or as a result of any such proceeding, Guarantor shall pay the
Recourse Liabilities and no such occurrence shall in any way affect Guarantor’s
obligations hereunder.

8. Should the status, structure or composition of Borrower change, this Guaranty
shall continue and also cover the Recourse Liabilities of Borrower under its new
status, structure or composition according to the terms hereof. This Guaranty
shall remain in full force and effect notwithstanding any transfer of any of the
property covered by the Instrument.

9. In the event any payment by Borrower to Lender is held to constitute a
preference under any applicable Bankruptcy Law, or if for any other reason
Lender is required to refund such payment or pay the amount thereof to any other
party, such payment by Borrower to Lender shall not constitute a release of
Guarantor from any liability hereunder, but Guarantor agrees to pay such amount
to Lender upon demand and this Guaranty shall continue to be effective or shall
be reinstated, as the case may be, to the extent of any such payment or
payments.

10. Guarantor agrees that it shall not have (a) the right to the benefit of, or
to direct the application of, any security held by Lender (including the
property covered by the Instrument and any other instrument securing the payment
of the Note), any right to enforce any remedy which Lender now has or hereafter
may have against

 

2



--------------------------------------------------------------------------------

Borrower, or any right to participate in any security now or hereafter held by
Lender, or (b) any defense arising out of the absence, impairment or loss of any
right of reimbursement or subrogation or other right or remedy of Guarantor
against Borrower or against any security resulting from the exercise or election
of any remedies by Lender (including the exercise of the power of sale under the
Instrument), or any defense arising by reason of any disability or other defense
of Borrower or by reason of the cessation, from any cause, of the liability of
Borrower.

11. The payment by Guarantor of any amount pursuant to this Guaranty shall not
in any way entitle Guarantor to any right, title or interest (whether by way of
subrogation or otherwise) in and to any of the Recourse Liabilities or any
proceeds thereof, or any security therefor, unless and until the full amount
owing to Lender on the Recourse Liabilities has been fully paid, but when the
same has been fully paid Guarantor shall be subrogated as to any payments made
by it to the rights of Lender as against Borrower and/or any endorsers, sureties
or other guarantors.

12. Notwithstanding any payments made by or for the account of Guarantor on
account of the Recourse Liabilities, Guarantor shall not be subrogated to any
rights of Lender until such time as Lender shall have received payment of the
full amount of all Recourse Liabilities. For the purposes of the preceding
sentence only, the Recourse Liabilities shall not be deemed to have been paid in
full by foreclosure of the Instrument or by acceptance of a deed in lieu
thereof, and Guarantor hereby waives and disclaims any interest which it might
have in the property covered by the Instrument or other collateral security for
the Recourse Liabilities and the Obligations, by subrogation or otherwise,
following foreclosure of the Instrument or Lender’s acceptance of a deed in lieu
thereof.

13. Guarantor expressly subordinates its rights to payment of any indebtedness
owing from Borrower to Guarantor, whether now existing or arising at any time in
the future, to the prior right of Lender to receive or require payment in full
of the Recourse Liabilities and until payment in full of the Recourse
Liabilities (and including interest accruing on the Note after any petition
under applicable Bankruptcy Law, which post-petition interest Guarantor agrees
shall remain a claim that is prior and superior to any claim of Guarantor
notwithstanding any contrary practice, custom or ruling in proceedings under
such applicable Bankruptcy Law generally), Guarantor agrees not to accept any
payment or satisfaction of any kind of indebtedness of Borrower to Guarantor or
any security for such indebtedness; provided, however, that so long as no Event
of Default, or event which with the passage of time or the giving of notice, or
both would constitute an Event of Default, has occurred under the Documents (as
such term is defined in the Instrument) this shall not apply to any
distributions made (i) to any Guarantor as the holder of an equity interest in
Borrower, (ii) in the ordinary course of Borrower’s business, and (iii) more
than ninety (90) days prior to an Event of Default under the Documents. If
Guarantor should receive any such payment, satisfaction or security for any
indebtedness of Borrower to Guarantor, Guarantor agrees forthwith to deliver the
same to Lender in the form received, endorsed or assigned as may be appropriate
for application on account of, or as security for, the Recourse Liabilities and
until so delivered, agrees to hold the same in trust for Lender.

14. Under no circumstances shall the aggregate amount paid or agreed to be paid
hereunder exceed the highest lawful rate permitted under applicable usury law
(the “Maximum Rate”) and the payment obligations of Guarantor hereunder are
hereby limited accordingly. If under any circumstances, whether by reason of
advancement or acceleration of the unpaid principal balance of the Note or
otherwise, the aggregate amounts paid hereunder shall include amounts which by
law are deemed interest and which could exceed the Maximum Rate, Guarantor
stipulates that payment and collection of such excess amounts shall have been
and will be deemed to have been the result of a mistake on the part of both
Guarantor and Lender, and Lender shall promptly credit such excess (only to the
extent such interest payments are in excess of the Maximum Rate) against the
unpaid principal balance of the Note, and any portion of such excess payments
not capable of being so credited shall be refunded to Guarantor. The term
“applicable law” as used in this paragraph shall mean the laws of the Property
State (as such term is defined in the Instrument) or the laws of the United
States, whichever laws allow the greater rate of interest, as such laws now
exist or may be changed or amended or come into effect in the future.

15. Guarantor hereby represents, warrants and covenants to and with Lender as
follows: (a) the making of the Loan by Lender to Borrower is and will be of
direct interest, benefit and advantage to Guarantor; (b) Guarantor is solvent,
is not bankrupt and has no outstanding liens, garnishments, bankruptcies or
court actions which could render Guarantor insolvent or bankrupt, and there has
not been filed by or against Guarantor a petition in bankruptcy or a petition or
answer seeking an assignment for the benefit of creditors, the appointment of a
receiver, trustee, custodian or liquidator with respect to Guarantor or any
substantial portion of Guarantor’s property, reorganization,

 

3



--------------------------------------------------------------------------------

arrangement, rearrangement, composition, extension, liquidation or dissolution
or similar relief under applicable Bankruptcy Law; (c) all reports, financial
statements and other financial and other data which have been or may hereafter
be furnished by Guarantor to Lender in connection with this Guaranty are or
shall be true and correct in all material respects and do not and will not omit
to state any fact or circumstance necessary to make the statements contained
therein not materially misleading and do or shall fairly represent the financial
condition of Guarantor as of the dates and the results of Guarantor’s operations
for the periods for which the same are furnished, and no material adverse change
has occurred since the dates of such reports, statements and other data in the
financial condition of Guarantor; (d) the execution, delivery and performance of
this Guaranty do not contravene, result in the breach of or constitute a default
under any mortgage, deed of trust, lease, promissory note, loan agreement or
other contract or agreement to which Guarantor is a party or by which Guarantor
or any of its properties may be bound or affected and do not violate or
contravene any law, order, decree, rule or regulation to which Guarantor is
subject; (e) there are no judicial or administrative actions, suits or
proceedings pending or, to Guarantor’s actual knowledge, threatened against or
affecting Guarantor or involving the validity, enforceability or priority of
this Guaranty; and (f) this Guaranty constitutes the legal, valid and binding
obligation of Guarantor enforceable in accordance with its terms.

16. Guarantor will deliver to Lender, within ninety (90) days after the end of
Borrower’s fiscal year, financial statements of Guarantor in scope and detail
reasonably satisfactory to Lender. The statements shall be sworn and certified
as to accuracy by Guarantor.

17. Where two or more persons or entities have executed this Guaranty, unless
the context clearly indicates otherwise, all references herein to “Guarantor”
shall mean the guarantors hereunder or either or any of them. All of the
obligations and liability of said guarantors hereunder shall be joint and
several. Suit may be brought against said guarantors, jointly and severally, or
against any one or more of them or less than all of them, without impairing the
rights of Lender against the other or others of said guarantors; and Lender may
compound with any one or more of said guarantors for such sums or sum as it may
see fit and/or release a portion of said guarantors from all further liability
to Lender for any Recourse Liabilities without impairing the right of Lender to
demand and collect the balance of such Recourse Liabilities from the other or
others of said guarantors not so compounded with or released; but it is agreed
among said guarantors themselves, however, that such compounding and release
shall in nowise impair the rights of said guarantors as among themselves.

18. Except as otherwise provided herein, the rights of Lender are cumulative and
shall not be exhausted by its exercise of any of its rights hereunder or
otherwise against Guarantor or by any number of successive actions until and
unless all Recourse Liabilities have been paid and each of the obligations of
Guarantor hereunder has been performed.

19. All property of Guarantor now or hereafter in the possession or custody of
or in transit to Lender for any purpose, including safekeeping, collection or
pledge, for the account of Guarantor, or as to which Guarantor may have any
right or power, shall be held by Lender subject to a lien and security interest
in favor of Lender to secure payment and performance of all obligations and
liabilities of Guarantor to Lender hereunder. Guarantor hereby transfers and
conveys to Lender any and all balances, credits, deposits, accounts, items and
moneys of Guarantor now or hereafter in the possession or control of or
otherwise with Lender. Lender is hereby granted a first lien upon, and security
interest in, all property of Guarantor of every kind or description now or
hereafter in possession or control of Lender for any purpose, including all
dividends and distributions on or other rights in connection therewith. The
balance of every account of Guarantor with, and each claim of Guarantor against,
Lender existing from time to time shall be subject to a lien and subject to set
off against any and all liabilities of Guarantor to Lender, and Lender may, at
any time and from time to time at its option and without notice, appropriate and
apply toward the payment of any of such liabilities the balance of each such
account or claim of Guarantor against Lender.

20. Any notice or communication required or permitted hereunder shall be given
in writing, sent by (a) personal delivery, or (b) expedited delivery service
with proof of delivery, or (c) United States mail, postage prepaid, registered
or certified mail, sent to the intended addressee at the address shown below, or
to such other address or to the attention of such other person as hereafter
shall be designated in writing by the applicable party sent in accordance
herewith. Any such notice or communication shall be deemed to have been given
and received either at the time of personal delivery or, in the case of delivery
service or mail, as of the date of first attempted delivery at the address and
in the manner provided herein, or in the case of telegram, telex or telecopy,
upon receipt.

 

4



--------------------------------------------------------------------------------

21. This Guaranty shall be deemed to have been made under and shall be governed
by the laws of the Property State in all respects.

22. This Guaranty may be executed in any number of counterparts with the same
effect as if all parties hereto had signed the same document. All such
counterparts shall be construed together and shall constitute one instrument,
but in making proof hereof it shall only be necessary to produce one such
counterpart.

23. This Guaranty may only be modified, waived, altered or amended by a written
instrument or instruments executed by the party against which enforcement of
said action is asserted. Any alleged modification, waiver, alteration or
amendment which is not so documented shall not be effective as to any party.

24. The books and records of Lender showing the accounts between Lender and
Borrower shall be admissible in any action or proceeding hereon as prima facie
evidence of the items set forth herein.

25. Guarantor waives and renounces any and all homestead or exemption rights
Guarantor may have under the Constitution or the laws of any state as against
Guarantor, and does transfer, convey and assign to Lender a sufficient amount of
such homestead or exemption as may be allowed, including such homestead or
exemption as may be set apart in bankruptcy, to pay the Recourse Liabilities.
Guarantor hereby directs any trustee in bankruptcy having possession of such
homestead or exemption to deliver to Lender a sufficient amount of property or
money set apart as exempt to pay the Recourse Liabilities.

26. The terms, provisions, covenants and conditions hereof shall be binding upon
Guarantor and the heirs, devisees, representatives, successors and assigns of
Guarantor and shall inure to the benefit of Lender and all transferees, credit
participants, successors, assignees and/or endorsees of Lender. Within this
Guaranty, words of any gender shall be held and construed to include any other
gender and words in the singular number shall be held and construed to include
the plural and words in the plural number shall be held and construed to include
the singular, unless the context otherwise requires. A determination that any
provision of this Guaranty is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and any determination that the
application of any provision of this Guaranty to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to any other persons or circumstances.

27. [various state-specific provisions].

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURES ON FOLLOWING PAGE]

 

5



--------------------------------------------------------------------------------

EXECUTED this 25th day of August, 2010.

 

GUARANTOR: STRATEGIC STORAGE TRUST, INC., a Maryland corporation By:  

 

  H. Michael Schwartz, its President   [CORPORATE SEAL]

The address of Guarantor is:

Strategic Storage Trust, Inc.

111 Corporate Drive, Suite 120

Ladera Ranch, California 92694

Attention: Mr. H. Michael Schwartz

The address of Lender is:

The Prudential Insurance Company of America

Prudential Asset Resources

2100 Ross Avenue, Suite 2500

Dallas, Texas 75201

Attention: Asset Management Department

Reference Loan No.                         

With a copy to:

The Prudential Insurance Company of America

Prudential Asset Resources

2100 Ross Avenue, Suite 2500

Dallas, Texas 75201

Attention: Legal Department

Reference Loan No.                         

 

6